Exhibit 10.24

 

LOGO [g662100g42m28.jpg]   

CymaBay Therapeutics

3876 Bay Center Place

Hayward, CA 94545

 www.cymabay.com

510-293-8800 office

510-293-6853 fax

December 6, 2013

Sujal Shah

5086 Holborn Way

San Ramon, CA 94582

Dear Sujal:

CymaBay Therapeutics (the “Company”) is pleased to offer you employment as Chief
Financial Officer on the following terms:

1. Position, Duties and Responsibilities. Subject to the terms set forth herein,
the Company agrees to employ you in the position of Chief Financial Officer and
you hereby accept such employment effective immediately. You will report to the
Company’s Chief Executive Officer (“CEO”) and will perform the duties
customarily associated with this position and such other duties as are assigned
to you by the CEO. You will devote your full business time and attention to the
business affairs of the Company, except for reasonable vacations and periods of
illness or incapacity permitted by the Company’s general employment policies.
The employment relationship between you and the Company shall also be governed
by the general employment policies and practices of the Company, including those
relating to protection of confidential information and assignment of inventions,
except that when the terms of this letter agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
letter agreement shall control.

2. Compensation and Employee Benefits.

2.1 Base Salary. Your base salary will be three hundred thirty thousand dollars
($330,000) on an annualized basis, less payroll deductions and required
withholdings, paid according to the Company’s regular payroll schedule and
procedures. Subject to the other terms of this letter agreement, your base
salary may be modified by the Company in its sole discretion.

2.2 Discretionary Bonus. You will be eligible to participate in the Company’s
annual bonus program pursuant to the terms of that program and you will be
eligible to receive a bonus of up to thirty-five percent (35%) of your annual
base salary. Your actual bonus, if any, will be determined by the Company’s
Board of Directors, or the Compensation subcommittee thereof (the “Board”), in
its sole discretion, based upon its evaluation of your performance, the
Company’s performance, and any other considerations it deems relevant. You must
be employed through the bonus payment date to be eligible for, and to earn, any
such bonus. Any bonus payment will be subject to payroll deductions and required
withholdings.

 

1.



--------------------------------------------------------------------------------

2.3 Employee Benefits. You will be entitled to all employee benefits, including
vacation accrual of twenty (20) days per year and health and disability benefits
for which you are eligible, under the terms and conditions of the standard
Company benefit plans which may be in effect from time to time and provided by
the Company to its senior executive-level employees generally. Currently, such
benefits include twelve paid holidays, as well as paid sick leave of up to ten
days per year. Notwithstanding the foregoing, the Company reserves the right to
adopt, amend or discontinue any employee benefit plan or policy, including
changes required by applicable law.

2.4 Stock Options. Subject to the approval of the Board, you will be granted a
stock option to purchase a number of shares of Company common stock constituting
one and two tenths percent (1.2%) of the “fully-diluted” outstanding capital
stock of the Company calculated as of the date of the grant. The per share
exercise price will be equal to the per share fair market value of the common
stock on the date of grant, as determined by the Board pursuant to the Company’s
equity incentive plan. Option grants are made at regular Board meetings held
approximately once each calendar quarter. Your option grant will be considered
at the first regular Board meeting following the execution of this Agreement.
The term of such stock option will be ten (10) years, subject to earlier
expiration in the event of the termination of your service with the Company.
Such stock option will be immediately exercisable, if you elect to do so, but
the purchased shares shall be subject to repurchase by the Company in the event
that your service with the Company terminates before you become vested in the
shares, at the lower of: (i) the original exercise price; or (ii) the then-fair
market value of the Company’s common stock. You will be vested in, and the
Company’s repurchase right (if applicable) shall not apply as to, one third
(33%) of the shares covered by the option immediately on the date of the grant
and the remaining two thirds (66%) of the shares covered by the option will vest
in forty-eight (48) equal monthly installments, as long as you remain in
Continuous Service with the Company (as defined in the applicable stock option
plan). Notwithstanding the foregoing, a portion of the shares subject to your
outstanding stock options may vest on an accelerated basis pursuant to Sections
7 or 8. Except as provided herein, such stock options will be subject to the
provisions of the equity incentive plan of the Company under which the options
are granted and the applicable form of stock option agreement thereunder (the
“Plan Documents”).

3. Other Activities During Employment.

3.1 Activities. Except with the prior written consent of the CEO, you will not,
during your employment with the Company, undertake or engage in any other
employment, occupation or business enterprise, other than ones in which you are
a passive investor. You may engage in civic and not-for-profit activities so
long as such activities do not interfere with the performance of your job duties
for the Company.

3.2 Investments and Interests. Except as permitted by the first sentence of
Section 3.1 and by Section 3.3, during your employment you agree not to acquire,
assume or participate in, directly or indirectly, any position, investment or
interest known by you to be adverse or antagonistic to the Company, or its
business or prospects, financial or otherwise.

 

2.



--------------------------------------------------------------------------------

3.3 Noncompetition. During the term of your employment by the Company, except on
behalf of the Company, you will not directly or indirectly, whether as an
officer, director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever that competes
with the Company anywhere in the world, in any line of business engaged in (or
planned to be engaged in) by the Company; provided, however, that anything above
to the contrary notwithstanding, you may own, as a passive investor, securities
of any entity, so long as your direct holdings in any one such corporation do
not in the aggregate constitute more than one percent (1%) of the voting stock
of such corporation.

4. Company Policies; Confidential Information and Inventions Agreement. You
acknowledge your obligations under the Company’s Employee Agreement on
Confidential Information and Inventions, a copy of which is attached as Exhibit
A. You further acknowledge your obligation to abide by the Company’s rules,
policies and procedures.

5. Immigration. The Immigration Reform and Control Act of 1986 requires that
every person present proof to the Company of their identity and eligibility
and/or authorization to accept employment with the Company. In order to comply
with this law you must provide appropriate documentation to prove both your
identity and legal eligibility to be employed at the Company.

6. Your Representations and Warranties.

6.1 No Breach of Contract. You represent and warrant that the execution and
delivery of this letter agreement by you and the performance of your obligations
hereunder will not conflict with or breach any agreement, order or decree to
which you are a party or by which you are bound. You warrant that you are
subject to no employment agreement or restrictive covenant preventing full
performance of your duties under this letter agreement.

6.2 No Conflict of Interest. You warrant that you are not, to the best of your
knowledge and belief, involved in any situation that might create, or appear to
create, a conflict of interest with your loyalty to or duties for the Company.

6.3 Notification of Materials or Documents from Other Employers. You further
warrant that you have not brought and will not bring to the Company or use in
the performance of your responsibilities at the Company any materials or
documents of a former employer that are not generally available to the public,
unless you have obtained express written authorization from the former employer
for their possession and use.

6.4 Notification of Other Post-Employment Obligations. You also understand that,
as part of your employment with the Company, you are not to breach any
obligation of confidentiality that you have to former employers, and you agree
to honor all such obligations to former employers dining your employment with
the Company.

7. Termination of Employment.

7.1 At-Will Employment Relationship. Your employment with the Company shall be
at-will. Either you or the Company may terminate the employment relationship at
any time, with or without Cause and with or without advance notice.

 

3.



--------------------------------------------------------------------------------

7.2 Termination for Cause.

(a) If the Company terminates your employment at any time for Cause (as defined
below), your salary shall cease on the date of termination and you shall not be
entitled to severance pay, COBRA premium payments, pay in lieu of notice or any
other such compensation other than payment of accrued salary and vacation and
such other benefits as expressly required by applicable law or the terms of
applicable benefit plans. The continued vesting of any stock options held by you
shall cease on your employment termination date, and your right to exercise
vested options shall be governed by the Plan Documents.

(b) Definition of Cause. For purposes of this agreement, “Cause” means the
occurrence of any one or more of the following: (i) your conviction of, or plea
of no contest, with respect to any felony or any crime involving fraud,
dishonesty or moral turpitude; (ii) your participation in a fraud or act of
dishonesty that results in material harm to the Company; (iii) your intentional
material violation of any contract or agreement between you and the Company,
including but not limited to this letter agreement or your Employee Agreement on
Confidential Information and Inventions, or your violation of any statutory duty
that you owe to the Company, but only if you do not correct any such violation
within thirty (30) days after written notice thereof has been provided to you
(if such notice is reasonably practicable); or (iv) your gross negligence or
willful neglect of your job duties, as determined by the Board in good faith,
but only if you do not correct such violation within thirty (30) days after
written notice thereof has been provided to you (if such notice is reasonably
practicable).

7.3 Severance Benefits For Termination Without Cause or Resignation for Good
Reason.

(a) If: (i) the Company terminates your employment without Cause and other than
as a result of your death or disability, or if you resign your employment for
Good Reason (defined below), and provided such termination constitutes a
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”); and (ii) as of the date of such Separation from
Service, you have been continuously employed with the Company for one (1) year
following the execution of this Agreement, you will be eligible to receive the
severance benefits described in this Section 7.3.

(b) You will be eligible to receive, subject to payroll deductions and required
withholdings and net of any amounts earned by you pursuant to any employment or
consulting arrangements obtained by you following such termination (other than
the activities described in the last sentence of Section 3.1), continuation for
twelve (12) months of the greater of: (i) your base salary in effect as of such
termination date; or (ii) your base salary as set forth in Section 2.1. In
addition, you will be eligible to receive your potential annual discretionary
bonus amount set forth in Section 2.4, determined as if all performance targets
established by the Board have been satisfied, pro-rated for the number of months
elapsed in the year in which your employment terminates, but in no event will
you receive a bonus pro-rated for less than nine (9) months. You agree to notify
the Company promptly of any amount earned by you from other employment or a
consulting engagement while you are receiving severance payments under this
letter agreement.

 

4.



--------------------------------------------------------------------------------

(c) If you timely elect and remain eligible for continued coverage of your group
health insurance under COBRA, the Company will pay your premiums for COBRA
coverage for up to twelve (12) months following your Separation from Service,
provided that such payments shall cease if you obtain full-time employment, or
cease to be eligible for COBRA, within such period. You agree to notify the
Company promptly if you obtain full-time employment while the Company is paying
your COBRA premiums under this letter agreement. On the 60th day following your
Separation from Service, the Company will make the first payment under this
clause equal to the aggregate amount of payments that the Company would have
paid through such date had such payments commenced on the Separation from
Service through such 60th day, with the balance of the payments paid thereafter
on the schedule described above. If you become eligible for coverage under
another employer’s group health plan or otherwise cease to be eligible for COBRA
during the period provided in this clause, you must immediately notify the
Company of such event, and all payments and obligations under this clause will
cease.

(d) You will receive acceleration of vesting of all of your then-outstanding and
then-unvested stock option grants as of the date of termination as to the number
of shares that would have vested in their vesting schedules as if you had been
in service for an additional twelve (12) months as of your Separation from
Service. Upon approval by the Board of this letter agreement, any currently
outstanding stock option grants shall be amended to the extent necessary to
provide for the foregoing accelerated vesting.

(e) Your receipt of any severance benefits under this Section 7.3 is contingent
upon your signing and making effective within sixty (60) days after the
termination date, a full, general release of all claims against the Company in a
form acceptable to the Company containing the language set forth in the Release
Agreement attached as Exhibit B on or after the termination date. The base
salary and bonus severance will be paid in substantially equal installments over
the twelve (12) month period following your Separation in Service according to
the Company’s payroll procedures; provided, however, that no payments will be
made to you prior to the 60th day following your Separation from Service. On the
first payroll pay day following the 60th day after your Separation from Service,
the Company will pay you the cash severance amounts you would have received on
or prior to such date in a lump sum in compliance with Code Section 409A and the
effectiveness of the release, with the balance of the cash payments being made
as originally scheduled.

(f) Definition of Good Reason. For purposes of this letter agreement, “Good
Reason” shall mean any one of the following events that occurs without your
consent: (i) the material reduction in your responsibilities, authorities or
functions as an employee of the Company (but not merely a change in reporting
relationships); (ii) a material reduction in your level of compensation
(including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs); (iii) a material
change of your place of employment that results in an increase to your round
trip commute of more than twenty (20) miles; or (iv) the Company’s material
breach of this letter agreement. Notwithstanding the foregoing, you must provide
written notice to the General Counsel of the Company within thirty (30) days
after the date on which such event first occurs, and allow the Company thirty
(30) days thereafter (the “Cure Period”) during which the Company may attempt to
rescind or correct the matter giving rise to Good Reason. If the Company does
not rescind or correct the conduct giving rise to Good Reason to your reasonable
satisfaction by the expiration of the Cure Period, your employment will then
terminate with Good Reason as of such thirtieth day.

 

5.



--------------------------------------------------------------------------------

7.4 Voluntary or Mutual Termination. You may voluntarily terminate your
employment with the Company at any time without Good Reason. If you terminate
without Good Reason or if your employment terminates as a result of your death
or disability, your salary shall cease on the date of termination and you shall
not be entitled to severance, pay in lieu of notice or any other such
compensation other than payment of accrued salary and vacation and such other
benefits as expressly required in such event by applicable law or the terms of
applicable benefit plans. The continued vesting of any compensatory equity
awards held by you shall cease on the termination date, and your right to
exercise vested awards (or be issued shares under such vested awards) shall be
governed by the terms of the Company’s applicable compensatory equity plans and
the corresponding award agreements.

7.5 Application of Section 409A. If the Company (or, if applicable, the
successor entity thereto) determines that the severance payments and benefits
provided for in this letter agreement (the “Agreement Payments”) constitute
“deferred compensation” under Section 409A of the Internal Revenue Code
(together, with any state law of similar effect, “Section 409A”) and you are a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A(a)(2)(B)(i) (a “Specified Employee”), then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the Agreement Payments shall
be delayed as follows: on the earliest to occur of (i) the date that is six
months and one day after the termination date or (ii) the date of your death
(such earliest date, the “Delayed Initial Payment Date”), the Company (or the
successor entity thereto, as applicable) shall (A) pay to you a lump sum amount
equal to the sum of the Agreement Payments that you would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payment of the Agreement Payments had not been delayed pursuant to this
Section 7.5 and (B) commence paying the balance of the Agreement Payments in
accordance with the applicable payment schedules set forth in this letter
agreement. For the avoidance of doubt, it is intended that (1) each installment
of the Agreement Payments provided in this letter agreement is a separate
“payment” for purposes of Section 409A, (2) all Agreement Payments satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under of Treasury Regulation 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii), and (3) the Agreement Payments consisting of COBRA premiums
also satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation
1.409A-1(b)(9)(v).

8. Change in Control.

8.1 Definitions.

(a) “Change in Control” shall mean an Ownership Change Event (as defined below)
or a series of related Ownership Change Events (collectively, a “Transaction”)
wherein the stockholders of the Company immediately before the Transaction do
not retain direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities of the
Company or, in the case of a Transaction described in Section 8.1(b)(iii), the
corporation or other business entity to which the assets of the

 

6.



--------------------------------------------------------------------------------

Company were transferred (the “Transferee”), as the case may be. For purposes of
the preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities that own the Company or the
Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities.

(b) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; or (iii) the
sale, exchange or transfer of all or substantially all of the assets of the
Company.

8.2 Severance. If you have been employed by the Company for one (1) year
following the execution of this Agreement and the Company consummates a Change
in Control, any remaining unvested portion of your stock options will be
accelerated such that fifty percent (50%) of your outstanding and then-unvested
options become fully vested and exercisable as of the date of the Change in
Control (the “Acceleration”). If on or within twelve (12) months following such
a Change in Control, the Company or a successor corporation terminates your
employment without Cause and other as a result of your death or disability, or
you resign for Good Reason (a “Change in Control Termination”), and provided
that such termination constitutes a Separation from Service, then subject to
your obligations below, and in lieu of any severance benefits set forth in
Section 7.3 herein, you will be entitled to receive (collectively, the “Change
in Control Severance Benefits”):

(a) Subject to payroll deductions and required withholdings and net of any
amounts earned by you pursuant to any employment or consulting arrangements
obtained by you following such termination (other than the activities described
in the last sentence of Section 3.1), continuation for twelve (12) months of the
greater of: (i) your base salary in effect as of such termination date; or
(ii) your base salary as set forth in Section 2.1. In addition, you will be
eligible to receive one hundred twenty-five percent (125%) of your potential
annual discretionary bonus amount set forth in Section 2.4, determined as if all
performance targets established by the Board have been satisfied.

(b) You will receive acceleration of vesting of all of your then-outstanding and
then-unvested stock option grants as of the date of termination such that the
remaining fifty percent (50%) of your unvested options following the
Acceleration become fully vested and exercisable. Upon approval by the Board of
this letter agreement, any currently outstanding stock option grants shall be
amended to the extent necessary to provide for the foregoing accelerated
vesting.

(c) If you timely elect and remain eligible for continued coverage of your group
health insurance under COBRA, the Company will pay your premiums for COBRA
coverage for up to fifteen (15) months following your Separation from Service,
provided that such payments shall cease if you obtain full-time employment, or
cease to be eligible for COBRA, within such period. You agree to notify the
Company promptly if you obtain full-time employment while the Company is paying
your COBRA premiums under this letter agreement.

 

7.



--------------------------------------------------------------------------------

On the 60th day following your Separation from Service, the Company will make
the first payment under this clause equal to the aggregate amount of payments
that the Company would have paid through such date had such payments commenced
on the Separation from Service through such 60th day, with the balance of the
payments paid thereafter on the schedule described above. If you become eligible
for coverage under another employer’s group health plan or otherwise cease to be
eligible for COBRA during the period provided in this clause, you must
immediately notify the Company of such event, and all payments and obligations
under this clause will cease.

(d) As a precondition of receiving the Change in Control Severance Benefits, you
must first sign and make effective on or after the termination date a full,
general release of claims against the Company in a form acceptable to the
Company containing the language set forth in the Release Agreement attached as
Exhibit B.

8.3 Parachute Payments After the Listing Date.

(a) After the Listing Date (as defined below), if any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to you or for your benefit, whether under this letter agreement or
otherwise (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
(together with any interest or penalties imposed with respect to such excise
tax, the “Excise Tax”), then you will be entitled to receive from the Company an
additional payment (the “Gross-Up Payment”) in an amount equal to (i) all Excise
Taxes (including any interest or penalties imposed with respect to such taxes)
on the Payment (the “First Reimbursement Payment”), (ii) all federal, state and
local income taxes and employment taxes on the First Reimbursement Payment, and
(iii) all Excise Taxes (including any interest or penalties imposed with respect
to such taxes) on the First Reimbursement Payment. For purposes of this
provision, the term “Listing Date” means the date of the sale of the Company’s
securities to the general public pursuant to an initial public offering under a
Registration Statement filed with and declared effective by the U.S. Securities
and Exchange Commission under the Securities Act of 1933, as amended.

(b) All determinations required to be made under this Section 8.3 including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the nationally recognized certified public tax accounting firm
used by the Company or, if such firm declines to serve, such other nationally
recognized certified public tax accounting firm as you may designate (the
“Accounting Firm”). The Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code. The Accounting Firm shall provide its calculations, together with
detailed supporting documentation, to the Company and you within thirty
(30) calendar days after the date on which your right to a Payment is triggered
(if requested at that time by the Company or you) and/or at such other times as
requested by the Company or you. If the Accounting Firm determines that no
Excise Tax is payable with respect to a Payment, it shall furnish the Company
and you with an opinion reasonably acceptable to you that no Excise Tax will be
imposed with respect to such Payment. If the Accounting Firm determines that an
Excise Tax is payable with respect to a Payment, it

 

8.



--------------------------------------------------------------------------------

shall furnish to the Company and you an opinion reasonably acceptable to you of
the amount of Excise Tax payable with respect to the Payments and the amount of
Gross-Up Payment due to you. The Company will pay the Gross-Up Payment to you
within thirty (30) days of the date the Company receives the Accounting Firm’s
opinion, but in no event later than the end of your tax year following your tax
year in which you pay the Excise Tax. The Company shall bear all reasonable
expenses with respect to the determinations by the Accounting Firm required to
be made hereunder. Any determination by the Accounting Firm shall be binding
upon the Company and you.

9. General Provisions.

9.1 Dispute Resolution. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, the parties agree that any and
all claims, disputes or controversies of any nature whatsoever arising from or
regarding the interpretation, performance, negotiation, execution, enforcement
or breach of this Agreement, or your relationship with the Company, including
statutory claims, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in San Francisco, California, in accordance
with JAMS’ then-applicable employment arbitration rules (which may be reviewed
at www.jamsadr.com/rules-employment-arbitration/). The parties acknowledge that
by agreeing to this arbitration procedure, they waive the right to resolve any
such dispute through a trial by jury, judge or administrative proceeding. The
parties will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (i) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(ii) issue a written statement signed by the arbitrator regarding the
disposition of each claim and the relief, if any, awarded as to each claim, the
reasons for the award, and the arbitrator’s essential findings and conclusions
on which the award is based. The Company shall bear all JAMS’ arbitration fees
and administrative costs in excess of the amount of administrative fees (e.g.,
filing fees) that you would otherwise be required to pay if the dispute were
decided in a court of law. Nothing in this Agreement shall prevent any party
from obtaining injunctive or other provisional relief in court to prevent
irreparable harm pending the conclusion of any arbitration proceeding.

9.2 Severability. Whenever possible, each provision of this letter agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this letter agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.

9.3 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the next day after sending by overnight courier, to the
Company at its primary office location and to you at your address as listed on
the Company payroll.

 

9.



--------------------------------------------------------------------------------

9.4 Waiver. If either party should waive any breach of any provisions of this
letter agreement, you or the Company shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
letter agreement.

9.5 Entire Agreement. This letter agreement, together with its exhibits,
constitutes the entire and exclusive agreement between you and the Company, and
it supersedes any prior agreement, promise, representation, or statement,
written or otherwise, between you and the Company with regard to this subject
matter. It is entered into without reliance on any promise, representation,
statement or agreement other than those expressly contained or incorporated
herein, and it cannot be modified or amended except in a writing signed by you
and a duly authorized officer of the Company.

9.6 Counterparts. This letter agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same letter
agreement.

9.7 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

9.8 Successors and Assigns. This letter agreement is intended to bind and inure
to the benefit of and be enforceable by you, the Company and your and its
respective successors, assigns, heirs, executors and administrators, except that
you may not assign any of your duties hereunder and you may not assign any of
your rights hereunder without the written consent of the Company.

9.9 Governing Law. All questions concerning the construction, validity and
interpretation of this letter agreement will be governed by the law of the State
of California as applied to contracts made and to be performed entirely within
California.

9.10 Attorneys’ Fees. If either party hereto brings any action to enforce your
or its rights hereunder, the prevailing party in such action shall be entitled
to be paid by the other party such prevailing party’s reasonable attorneys’ fees
and costs incurred in such action.

Enclosed is your Employee Agreement on Confidential Information and Inventions,
which you should read carefully.

 

10.



--------------------------------------------------------------------------------

To indicate your acceptance of the Company’s offer, please sign this letter
agreement in the space provided below and return it to me along with the signed
Employee Agreement on Confidential Information and Inventions. This offer shall
expire on December 13, 2013 if not accepted prior to such date. If you have any
questions regarding this letter agreement, feel free to contact me.

 

Sincerely, CYMABAY THERAPEUTICS By:   /s/ Harold Van Wart   Harold Van Wart  
Chief Executive Officer Accepted and agreed: /s/ Sujal Shah Sujal Shah

EXHIBIT A - Employee Agreement on Confidential Information and Inventions

EXHIBIT B - Release Agreement

 

11.